                                                                                                                              Case 2:20-cv-00999-APG-BNW Document 15
                                                                                                                                                                  11 Filed 10/09/20
                                                                                                                                                                           10/07/20 Page 1 of 4
                                                                                                                                                                                              5




                                                                                                                     1   Ann-Martha Andrews, Nevada Bar No. 007585
                                                                                                                         Kristina N. Holmstrom, Nevada Bar No. 010086
                                                                                                                     2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         2415 East Camelback Road, Suite 800
                                                                                                                     3   Phoenix, AZ 85016
                                                                                                                     4   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     5   ann.andrews@ogletree.com
                                                                                                                         kristina.holmstrom@ogletree.com
                                                                                                                     6
                                                                                                                         Attorneys for Defendant First Reliance Standard
                                                                                                                     7   Life Insurance Company

                                                                                                                     8                                UNITED STATES DISTRICT COURT

                                                                                                                     9                                 FOR THE DISTRICT OF NEVADA

                                                                                                                    10   JOHN SCOTT BURRIS,                                   Case No.: 2:20-CV-00999-APG-BNW
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    11                          Plaintiff,                    [PROPOSED] DISCOVERY PLAN AND
                                                                                                                                                                              SCHEDULING ORDER
                                                                                                                    12            vs.
                                                                                                                                                                              (Special Scheduling Review Requested)
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13   FIRST RELIANCE STANDARD LIFE
                                                                                                                    14   INSURANCE COMPANY,
                                                                                          Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                    15                          Defendant.

                                                                                                                    16

                                                                                                                    17            Plaintiff John Scott Burris and defendant First Reliance Standard Life Insurance

                                                                                                                    18   Company jointly request special scheduling review and submit the following discovery plan and

                                                                                                                    19   scheduling order for this case.

                                                                                                                    20   I.       Rule 26(f) Conference.

                                                                                                                    21            In accordance with Fed. R. Civ. P. 26(f), conferences were held on September 23, 2020

                                                                                                                    22   and thereafter between Patrick R. Leverty and Rueben H. Cawley, counsel for Burris, and Ann-

                                                                                                                    23   Martha Andrews, counsel for Reliance Standard. The parties agree that the standard discovery

                                                                                                                    24   plan is not best suited for this case, which is governed by the Employee Retirement Income

                                                                                                                    25   Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., for the reasons set forth in more detail

                                                                                                                    26   below.

                                                                                                                    27

                                                                                                                    28
                                                                                                 Case 2:20-cv-00999-APG-BNW Document 15
                                                                                                                                     11 Filed 10/09/20
                                                                                                                                              10/07/20 Page 2 of 4
                                                                                                                                                                 5




                                                                                           1   II.     Nature of the Case and Purpose of Special Review.

                                                                                           2           This lawsuit arises out of Burris’s claim for long-term disability benefits under a plan

                                                                                           3   established and maintained by his employer, Wilson Elser, and funded via a policy of group

                                                                                           4   long-term disability insurance issued by Reliance Standard. Burris’s Complaint alleges a claim

                                                                                           5   for benefits under ERISA.

                                                                                           6           Plaintiff’s view. Currently, Plaintiff is seeking to amend the Complaint in part to ensure

                                                                                           7   that the claims and defenses raised in the administrative record (“AR”) below are litigated in this

                                                                                           8   action for Plaintiff’s long-term disability benefits arising out of Plaintiff’s doctor’s final

                                                                                           9   diagnosis of disability May and June 2019. Plaintiff was ultimately diagnosed with Chronic

                                                                                          10   Fatigue Syndrome, as supported in part by a positive test for reactivated Epstein Barr Virus.

                                                                                               Plaintiff’s doctor began with a preliminary diagnosis of “depression” as Plaintiff’s disability,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12   which the doctor eliminated, along with other possible diagnoses, over a period of 6 months

                                                                                          13   (December 2018 to May 2019).
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14           The parties dispute whether Defendant properly preserved and produced material
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15   evidence that should be part of the administrative record for this case, as alleged in the

                                                                                          16   Complaint. Additionally, Plaintiff seeks to prove that Defendant has a structural conflict of

                                                                                          17   interest. Plaintiff also seeks to prove that that Defendant did not follow the Plan documents nor

                                                                                          18   ERISA requirements and acted far outside of the boundaries for conferring discretion. Plaintiff

                                                                                          19   also seeks to prove that several other factors exist to show that a de novo (or a heightened)

                                                                                          20   standard of review of the administrative record is proper.

                                                                                          21           The parties dispute the applicable standard of review.

                                                                                          22           Defendant’s View. The Court will decide the merits of the case based only upon the

                                                                                          23   administrative record (the claim file). The operative plan documents confer discretion on the

                                                                                          24   claim administrator, Reliance Standard, such that the Court will apply the abuse of discretion

                                                                                          25   standard in deciding the merits of the case. While some discovery into the dual-role conflict may

                                                                                          26   be appropriate, the discovery must be narrowly-tailored to the facts of the specific case.

                                                                                          27   III.    Proposed Plan.

                                                                                          28                                                      2
                                                                                                Case 2:20-cv-00999-APG-BNW Document 15
                                                                                                                                    11 Filed 10/09/20
                                                                                                                                             10/07/20 Page 3 of 4
                                                                                                                                                                5




                                                                                           1          A.       Disclosure of the Administrative Record: October 23, 2020

                                                                                           2          B.       Amendment of Pleadings and Addition of Parties: December 4, 2020

                                                                                           3          C.       Deadline to Complete Discovery: February 1, 2021

                                                                                           4          D.       File the Administrative Record: January 8, 2021

                                                                                           5          E.       Plaintiff’s Opening Brief: February 1, 2021

                                                                                           6          F.       Defendant’s Response Brief: March 1, 2021

                                                                                           7          G.       Plaintiff’s Optional Reply Brief: March 15, 2021

                                                                                           8   IV.    Electronically Stored Information.

                                                                                           9          The parties do not anticipate any issues relating to the disclosure, discovery, or

                                                                                          10   preservation of ESI at this time. If issues arise, the parties will meet and confer and present a plan
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   to the Court.

                                                                                          12   V.     Privilege Issues.

                                                                                          13          The parties do not currently propose any agreement relating to claims of privilege. In the
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14   event that discovery is conducted and claims of privilege or protection are made, the parties will
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15   work together to present a stipulated confidentiality order to the Court.

                                                                                          16          Plaintiff’s View. Plaintiff has respectfully requested that information that is private or

                                                                                          17   may be embarrassing if made public be redacted in the public facing documents.

                                                                                          18   VI.    LR 26-1 Certifications.

                                                                                          19          In accordance with LR 26-1(b)(7), the parties certify that they have met and conferred

                                                                                          20   regarding the possibility of using alternate dispute-resolution processes and have agreed to

                                                                                          21   schedule a private mediation at an appropriate time.

                                                                                          22          In accordance with LR 26-1(b)(8), the parties certify that they have met and conferred

                                                                                          23   about alternate forms of case disposition including consent to trial by a magistrate judge and the

                                                                                          24   use of the Short Trial Program.

                                                                                          25          The provisions of LR 26-(b)(9) do not apply as no jury trial has been demanded and none

                                                                                          26   is permitted in this ERISA matter.

                                                                                          27

                                                                                          28                                                     3
                                                                                               Case 2:20-cv-00999-APG-BNW Document 15
                                                                                                                                   11 Filed 10/09/20
                                                                                                                                            10/07/20 Page 4 of 4
                                                                                                                                                               5




                                                                                           1        RESPECTFULLY SUBMITTED this 7th day of October 2020.

                                                                                           2   LAW OFFICES OF                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                               REUBEN H. CAWLEY.                               STEWART, P.C.
                                                                                           3
                                                                                               By: s/ Reuben H. Cawley (w/ permission)         By: s/ Ann-Martha Andrews
                                                                                           4        Rueben H. Cawley                               Ann-Martha Andrews, NV Bar No. 007585
                                                                                                    Nevada Bar No. 9384                            Kristina N. Holmstrom, NV Bar No. 010086
                                                                                           5
                                                                                                    Utah Bar No. 10304                             2415 East Camelback Road, Suite 800
                                                                                           6        10040 W. Cheyenne Av. Ste. 170-244             Phoenix, AZ 85016
                                                                                                    Las Vegas, NV 89129                            Tel.: 602.778.3700
                                                                                           7        Ph: (702) 882-3363                             Fax: 602.778.3750
                                                                                                    Fax: (702) 964-1367                            ann.andrews@ogletree.com
                                                                                           8        Rcawley.esq@gmail.com                          kristina.holmstrom@ogletree.com
                                                                                           9                                                       Attorneys for Defendant First Reliance
                                                                                                   Attorneys for Plaintiff John Scott Burris       Standard Life Insurance Company
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12

                                                                                          13
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15                                                   IT IS SO ORDERED

                                                                                          16                                                   DATED: 3:50 pm, October 09, 2020
                                                                                          17
                                                                                          18
                                                                                                                                               BRENDA WEKSLER
                                                                                          19
                                                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25
                                                                                          26

                                                                                          27

                                                                                          28                                                   4
